1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Martin L. Novillo
     Assistant Federal Public Defender
4    Virginia State Bar No. 76997
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Martin_Novillo@fd.org
7

8    *Attorney for Petitioner Clifford McClain

9

10
                          U NITED S TATES D ISTRICT C OURT
11                              D ISTRICT OF N EVADA
12   Clifford McClain,

13               Petitioner,                     Case No. 2:17-cv-00753-RFB-NJK

14         v.
                                                 Unopposed motion for an
15   Brian Williams, Warden, et al.,             extension of time in which to file
                                                 opposition to motion to dismiss
16               Respondents.
                                                 (Third request)
17

18

19

20

21

22

23

24

25

26

27
1          Petitioner Clifford McClain (“Mr. McClain”) moves for an extension of time of
2    fifteen (15) days, up to and including Wednesday July 21, 2021, to file an opposition
3    to Respondents’ motion to dismiss. Respondents do not oppose this request.
4          1.     On July 9, 2019, this Court appointed the Federal Public Defender,
5    District of Nevada to Mr. McClain’s case. ECF No. 39.1 Undersigned counsel filed Mr.
6    McClain’s Third Amended Petition for a Writ of Habeas Corpus on June 12, 2020.
7    ECF No. 48. On February 3, 2021, Respondents filed a Motion to Dismiss. ECF No.
8    58. Counsel requested a sixty (60) day extension for file his opposition, which was
9    granted by this Court. ECF No. 37. Counsel subsequently requested and was granted
10   an additional forty-five (45) days to file his opposition. ECF No. 62. For those reasons
11   detailed below, counsel seeks a final fifteen (15) day extension. Counsel does not
12   anticipate he will request any further extensions of time.
13         2.     A third extension of time to file Mr. McClain’s opposition is merited on
14   account of various filing deadlines undersigned counsel recently had to meet.
15         3.     Since his last request for an extension of time, counsel has had to
16   prepare and finalize claims for an amended habeas petition to be filed in early July
17   2021 in California state court in the capital habeas matter of Maury v. Martel, Case
18   No. F461346. Similarly, counsel has had to investigate and prepare claims for an
19   amended petition due also in July 2021 in Nevada state court in the capital habeas
20   matter of Biela v. Gittere, et al., CR08-2605. Further, counsel has had to travel to Ely,
21   Nevada on multiple occasions to meet with clients. Further, counsel had to review
22   the record, investigate claims, and prepare an amended petition–filed on June 15,
23   2021–in the non-capital habeas matter of Bautista v. Garrett, et al., 20-cv-00403-LRH
24   (D. Nev.). Finally, counsel has had to prepare and file numerous pre-trial motions in
25

26         1 The appointment followed this Court entering an Order granting in part the
     Respondents’ motion to dismiss Mr. McClain’s second amended, proper person
27
     petition for habeas relief. ECF No. 39.

                                                  2
1    the out-of-district federal capital trial case United States v. Schlesinger, 18-cr-02719-
2    RCC-BGM (D. Ariz.).
3          4.     Finally, the present request for an extension is unopposed. On July 6,
4    2021, counsel for Petitioner contacted Deputy Attorney Charles A. Finlayson via
5    email concerning this request for an extension of time. Mr. Finlayson has no objection
6    to the request.
7          5.     This requested extension will permit counsel time to properly address
8    the Respondents’ motion. The request is not made for the purposes of delay, but
9    rather in the interests of justice. Counsel does not anticipate any further extensions
10   will be needed.
11         WHEREFORE, counsel respectfully requests that this Court grant the request
12   for an extension of time to file Mr. McClain’s Opposition to Motion to Dismiss to
13   Wednesday July 21, 2021.
14         Dated July 6, 2021.
15                                                    Respectfully submitted,
16
                                                      Rene L. Valladares
17
                                                      Federal Public Defender
18
                                                      /s/Martin L. Novillo
19
                                                      Martin L. Novillo
20                                                    Assistant Federal Public Defender

21

22                                                    IT IS SO ORDERED:

23                                                    ______________________________
                                                      United States District Judge
24

25                                                    Dated: ________________________

26                                                    DATED this 8th day of July, 2021.
27


                                                  3
